


110 HRES 1269 IH: Honoring the 110th anniversary of the

U.S. House of Representatives
2008-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1269
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2008
			Ms. Richardson
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Honoring the 110th anniversary of the
		  Declaration of Independence of the Philippines.
	
	
		That Congress—
			(1)recognizes the historic significance of the
			 110th anniversary of the establishment of the sovereign and independent country
			 of the Philippines on June 12, 1898;
			(2)reaffirms the
			 bonds of friendship and cooperation which have existed between the United
			 States and the Philippines and commits to strengthening those bonds;
			(3)commends the
			 people of the Philippines for enduring through struggle and hardship;
			(4)reaffirms its
			 enduring support for the Philippines;
			(5)supports increased public awareness of the
			 events surrounding the Declaration of Independence of the Philippines, and the
			 vibrant and beautiful culture of the Philippines; and
			(6)recognizes the
			 courage and bravery of the Filipino and Filipino American servicemen and
			 servicewomen who have fought alongside and in the United States Armed
			 Forces.
			
